Citation Nr: 0104234	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  00-02 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for dermatophytosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the veteran's claim for an 
increased evaluation for dermatophytosis, currently evaluated 
as 10 percent disabling was denied. 


REMAND

The Board notes that prior to determining the veteran's claim 
of entitlement an increased evaluation for dermatophytosis, 
VA must ensure that it has fulfilled its duty to assist him 
in obtaining evidence necessary to substantiate his claim.  
Such a duty is statutory in nature and was amended by H.R. 
4864, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

The veteran contends that his service-connected skin 
disability is more disabling than currently evaluated.  The 
veteran's July 1999 claim for an increased evaluation for 
dermatophytosis states that he received treatment in July 
1999 at the Hackensack VA Medical Center (VAMC) in New 
Jersey.  In addition, the transcript from the veteran's March 
2000 personal hearing before a hearing officer at the RO also 
shows that the veteran stated that he received treatment at 
the Hackensack VAMC.  A review of the file indicates that no 
attempt was made to obtain records from the Hackensack VAMC.  
These records are particularly important because they reflect 
treatment during the summer months when the veteran contends 
that his symptoms are at their worst, and, since VAMC records 
are within the Secretary's control, and could reasonably be 
expected to be part of the record, they are deemed to be 
constructively part of the record on appeal and must be 
obtained.  Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992). 

Although the veteran underwent a VA dermatology examination 
in October 1999, the examination report does not provide 
sufficient information to make a determination.  The veteran 
stated during the examination that he suffered from constant 
itching and burning.  These symptoms were reportedly worse in 
the summer months, at which time his hands and feet were very 
red, itchy, and peeled.  Given the veteran's history of 
increased symptomatology during the warmer months as opposed 
to the colder months, a dermatological examination must be 
conducted during the active phase of the veteran's service-
connected skin disorder pursuant to Ardison v. Brown, 6 Vet. 
App. 405 (1994).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
dermatophytosis since July 1999.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records, including records from the VAMC 
in Hackensack, New Jersey, that have not 
been previously obtained.  Any such 
records obtained should be associated 
with the claims file.  If the RO is 
unable to obtain all relevant records, 
the appellant should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records, and any further action to 
be taken by VA with respect to the claim.

2.  The RO should schedule the veteran 
for a VA dermatology examination during 
the summer months when his service-
connected dermatophytosis is in an active 
phase.  Such tests and studies as the 
examiner deems necessary should be 
performed.  The examination report should 
provide an accurate and fully descriptive 
assessment of the veteran's skin 
disorder.  The examiner must 
differentiate the service-connected 
manifestations of the skin disorder from 
any other nonservice-connected disorders 
and so indicate. The examiner should note 
for the record whether the veteran has 
exudation or itching, extensive lesions, 
or marked disfigurement due to his 
service-connected dermatophytosis and, if 
so, the frequency and extent thereof.  
The examiner should also note for the 
record whether the veteran's 
dermatophytosis is manifested by 
ulceration or extensive exfoliation or 
crusting, systemic or nervous 
manifestations, or is exceptionally 
repugnant.  The examiner should set forth 
in detail the basis for his or her 
opinions.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
claim for an increased evaluation for 
dermatophytosis, taking into 
consideration all of the evidence of 
record.  If the benefit sought by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and be 
allowed a reasonable amount of time to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


